DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022 has been entered.
 
Claim Rejections - 35 USC § 112

           The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


           Claims 1 – 15 and 33 – 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

            Claim 1 recites of “receiving, from a network device, control signaling indicating a per-path angle of arrival reporting configuration that indicates a defined number of paths for the UE to report corresponding to one or more reference signal transmissions by the network device using a single transmit beam;” in lines 3 – 6. It is not clear whether the control signaling or the one or more reference signal transmissions use the single transmit beam. Same rejection applies to claim 34.

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


           Claims 1 – 4, 15 and 33 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Modarres Razavi et al (US 2020/0169336) in view of Cha et al (US 2021/0006372) and further in view of Zhang et al (US 2013/0324179).

             Re claim 1, Modarres Razavi teaches of a method for wireless communications by a user equipment (UE) (#200, Fig.6), comprising: receiving, from a network device (#400, #600, Fig.6), control signaling indicating a per-path angle of arrival reporting configuration that indicates a defined number of paths for the UE to report (#370, 120, Fig.6, Paragraphs 0094 and 0126, the beams of Modarres Razavi have been interpreted as paths, since beams are transmitted and received along the paths) corresponding to one (beam specific beam-based PRS, #155, 530, Fig.6) or more reference signal transmissions by the network device using a single transmit beam (Paragraph 0091, beam-based PRS associated with a corresponding transmitter beam ID, Paragraph 0028, the beam ID corresponds to a beam, Paragraph 0105); monitoring the one or more reference signal transmissions (#155, 530, Fig.6 and Paragraphs 0097 and 0127) based at least in part on the per-path angle of arrival reporting configuration (#160, 165, 170, Fig.6, Paragraphs 0098 – 0100 and 0127 – 0135); and transmitting, based at least in part on the monitoring, a feedback report indicating a per-path time of arrival for the defined number of paths (#175, 540, Fig.6, Paragraphs 0104 – 0105 and 0149). However, Modares Razavi does not specifically mention of the feedback report indicating the per-path angle of arrival for the defined number of paths. Modares Razavi does not specifically mention of the one or more reference signal transmissions are received over a plurality of paths.
            Cha teaches of transmitting a feedback report that indicates the per-path angle of arrival and per-path time of arrival for the defined number of paths that each correspond to a path for a respective reference signal transmission (AoA, ToA, Paragraph 0285).
            Zhang teaches of receiving one or more signal transmissions over a plurality of paths (multipath, Paragraph 0006).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have feedback report to also indicate the per-path angle of arrival to avoid any further calculations on the network node. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the one or more reference signal transmissions received over a plurality of paths as it is a well-known phenomenon in a typical wireless communication environment.

             Re claim 33, Modarres Razavi, Cha and Zhang teach of an apparatus for wireless communications by a user equipment (UE) (Fig.8) comprising: a processor (#210, Fig.8); memory coupled with the processor (#220, Fig.8); and instructions stored in the memory and executable by the processor to cause the apparatus to: receive, from a network device, control signaling indicating a per-path angle of arrival reporting configuration that indicates a defined number of paths for the UE to report corresponding to one or more reference signal transmissions by the network device using a single transmit beam; monitor for the one or more reference signal transmissions over a plurality of paths based at least in part on the per-path angle of arrival reporting configuration; and transmit, based at least in part on the monitoring, a feedback report indicating a per-path angle of arrival for the defined number of paths (see claim 1).

             Re claims 2 and 34, Modarres Razavi teaches of transmitting the feedback report comprises: transmitting the feedback report that indicates the per-path angle of arrival (AOA as taught by Cha) for the defined number of paths (Paragraph 0135) that each correspond to a path for a respective reference signal transmission of the one or more reference signal transmissions (Paragraphs 0097 – 0098 and 0104) that satisfies a channel metric (signal quality, Paragraphs 0104). 

             Re claim 3, Modarres Razavi teaches of wherein transmitting the feedback report comprises: transmitting the feedback report that indicates multi-path channel cluster information (information comprised in the report, Paragraph 0104).

             Re claim 4, Modarres Razavi teaches of wherein transmitting the feedback report comprises: transmitting the feedback report that indicates the multi-path channel cluster information that is a number of paths, or a power delay profile, or a time of arrival (TOA of the beam based PRS, Paragraph 0104), or an angle of arrival, or any combination thereof, for one or more reference signal transmissions of the one or more reference signal transmissions.

             Re claim 15, Modarres Razavi teaches of wherein monitoring for the one or more reference signal transmissions comprises: generating channel information measurements of the one or more reference signal transmissions (signal quality of the one or more beams, Paragraph 0104); and determining, based at least in part on the channel information measurements, a number of paths, or a power delay profile, or a time of arrival, or an angle of arrival, or any combination thereof, for one or more reference signal transmissions of the one or more reference signal transmissions (signal quality of the one or more beams used to measure TOA, Paragraph 0104).

           Claims 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Modarres Razavi, Cha and Zhang in view of Li et al (US 2021/0212104).

            Re claim 5, Modarres Razavi, Cha and Zhang teach all the limitations of claim 1 except of further comprising: receiving a group configuration indicating a group identifier assigned to the UE based at least in part on transmitting the feedback report.
            Li teaches of receiving a group configuration indicating a group identifier assigned to the UE based at least in part on transmitting the feedback report (group identifier, Paragraphs 0120 and 0149, Figures 7 – 8).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a group configuration indicating a group identifier assigned to the UE for enabling groupcast communication.

            Re claim 6, Modarres Razavi, Cha, Zhang and Li teach all the limitations of claim 5 as well as Li teaches of further comprising: monitoring, based at least in part on the group configuration, for a control transmission that indicates the group identifier (group identifier, Paragraph 0127) and includes a grant scheduling a group transmission (UL grant, Paragraph 0127) (Figures 7 – 8).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have monitored, based at least in part on the group configuration, for a control transmission that indicates the group identifier and includes a grant scheduling a group transmission for enabling groupcast communication.

            Re claim 7, Modarres Razavi, Cha, Zhang and Li teach all the limitations of claim 6 as well as Li teaches of further comprising: receiving the control transmission that indicates the group identifier and includes the grant (see claim 5); and receiving a data transmission based at least in part on the grant (receiving a data transmission for transmitting the sidelink data to the second terminal equipment, Fig.7).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have received a data transmission based at least in part on the grant for sidelink communication.

           Claims 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Modarres Razavi, Cha and Zhang a in view of Yang et al (US 2019/0132103).

            Re claim 8, Modarres Razavi, Cha and Zhang teach all the limitations of claim 1 as well as receiving a beam management configuration based at least in part on transmitting a feedback report (CSI-RS or SSB, Paragraph 0015). However, Modarres Razavi and Cha do not specifically teach of the beam management configuration is based at least in part on transmitting the feedback report.
         Yang teaches of a DRS sent by a eNB, where the composition of the DRS includes at least one of: a PSS, an SSS, a CRS, a channel state information-reference signal (CSI-RS) or a position reference signal (PRS) (Paragraphs 0568 – 0569).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the beam management configuration be part of the control signaling to include additional configurations.

            Re claim 9, Modarres Razavi, Cha, Zhang and Yang teach all the limitations of claim 8 as well as Yang teaches of wherein receiving the beam management configuration comprises: receiving the beam management configuration that indicates a set of one or more beams on which to perform a beam training procedure (best beam selection, Paragraph 0015).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the beam management configuration indicate a set of one or more beams on which to perform a beam training procedure for reliable data communication.

            Re claim 10, Modarres Razavi, Cha and Zhang teach all the limitations of claim 1 as well as Modarres Razavi teaches of monitoring for the one or more reference signal transmissions comprises: performing a beam sweep over a plurality of receive beams to generate a plurality of measurements of the one or more reference signal transmissions (Paragraph 0015, Figures 4 - 5). However, Modarres Razavi, Cha and Zhang do not specifically teach of generating a plurality of measurements of the one or more reference signal transmissions.
         Yang teaches of a DRS sent by a eNB, where the composition of the DRS includes at least one of: a PSS, an SSS, a CRS, a channel state information-reference signal (CSI-RS) or a position reference signal (PRS) (Paragraphs 0568 – 0569).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the beam management configuration be part of the control signaling to include additional configurations.

            Re claim 11, Modarres Razavi, Cha, Zhang and Yang teach all the limitations of claim 10 as well as Cha teaches of transmitting the feedback report indicating the per-path angle of arrival for a subset of a plurality of paths that are selected based at least in part on the plurality of measurements (Paragraphs 0285 and 0400).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have transmitted the feedback report indicating the per-path angle of arrival for a subset of a plurality of paths that are selected based at least in part on the plurality of measurements for reliable data communication.

             Claims 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Modarres Razavi, Cha and Zhang in view of Rofougaran et al (US 2021/0084601).

            Re claim 12, Modarres Razavi, Cha and Zhang teach all the limitations of claim 1 except of further comprising: performing, based at least in part on the monitoring, machine learning processing on channel information measurements of the one or more reference signal transmissions to identify a plurality of per-path angle of arrivals.
           Rofougaran teaches of performing, based at least in part on the monitoring, machine learning processing on channel information measurements of the one or more reference signal transmissions (trained neural network, Paragraph 0032).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed based at least in part on the monitoring machine learning processing for developing an advanced 5G modem at significantly reduced time and cost.

            Re claim 13, Modarres Razavi, Cha, Zhang and Rofougaran teach all the limitations of claim 12 as well as Rofougaran teaches of wherein the machine learning processing is neural network processing (trained neural network, Paragraph 0032).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed based at least in part on the monitoring machine learning processing for developing an advanced 5G modem at significantly reduced time and cost.

             Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Modarres Razavi, Cha and Zhang in view of Li et al (US 2021/0297123).

            Re claim 14, Modarres Razavi, Cha and Zhang teach all the limitations of claim 1 except of wherein transmitting the feedback report comprises: transmitting the feedback report in a medium access control (MAC) control element, an uplink control channel transmission, an uplink radio resource control message, or a combination thereof.
           Li teaches of transmitting a feedback report comprises: transmitting the feedback report in a medium access control (MAC) control element, an uplink control channel transmission, an uplink radio resource control message, or a combination thereof (Paragraph 0002).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have transmitted the feedback report in a an uplink control channel transmission for providing the feedback report to the base station.

           Claims 16 – 19 and 35 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Modarres Razavi et al (US 2020/0169336) in view of Cha et al (US 2021/0006372)

             Re claim 16, Modarres Razavi teaches of method for wireless communications by a base station (#600, Fig.6), comprising: transmitting control signaling indicating a per-path angle of arrival reporting configuration that indicates a defined number of paths for a user equipment (UE) (#200, Fig.6) to report; transmitting, via a single transmit beam, one or more reference signal transmissions based at least in part on the per-path angle of arrival reporting configuration; and receiving a feedback report indicating a per-path time of arrival for the defined number of paths based at least in part on transmitting the one or more reference signal transmissions via the single transmit beam (see claim 1). However, Modares Razavi does not specifically mention of the feedback report indicating the per-path angle of arrival for the defined number of paths.
            Cha teaches of receiving a feedback report that indicates the per-path angle of arrival and per-path time of arrival for the defined number of paths that each correspond to a path for a respective reference signal transmission (AoA, ToA, Paragraph 0285).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have feedback report to also indicate the per-path angle of arrival to avoid any further calculations on the network node.

             Re claim 35, Modarres Razavi and Cha teach of an apparatus for wireless communications by a network device (#600, Fig.12) comprising: a processor (#610, Fig.12); memory coupled with the processor (#620, Fig.12); and instructions stored in the memory and executable by the processor to cause the apparatus to: transmit control signaling indicating a per-path angle of arrival reporting configuration that indicates a defined number of paths for a user equipment (UE) to report; transmit, via a single transmit beam, one or more reference signal transmissions over a plurality of paths based at least in part on the per- path angle of arrival reporting configuration; and Page 7 of 13Application. No. 16/953,924PATENT Amendment dated July 22, 2022 Reply to Office Action dated June 3, 2022 receive a feedback report indicating a per-path angle of arrival for the defined number of paths based at least in part on transmitting the one or more reference signal transmissions via the single transmit beam. (see claim 16). 

             Re claims 17 and 36, Modarres Razavi and Cha teach all the limitations of claims 16 and 35 as well as Modarres Razavi teaches of transmitting the feedback report comprises: transmitting the feedback report that indicates the per-path angle of arrival (AOA as taught by Cha) for the defined number of paths (Paragraph 0135) that each correspond to a path for a respective reference signal transmission of the one or more reference signal transmissions (Paragraphs 0097 – 0098 and 0104) that satisfies a channel metric (signal quality, Paragraphs 0104). 

             Re claim 18, Modarres Razavi teaches of wherein transmitting the feedback report comprises: transmitting the feedback report that indicates multi-path channel cluster information (information comprised in the report, Paragraph 0104).

             Re claim 19, Modarres Razavi teaches of wherein transmitting the feedback report comprises: transmitting the feedback report that indicates the multi-path channel cluster information that is a number of paths, or a power delay profile, or a time of arrival (TOA of the beam based PRS, Paragraph 0104), or an angle of arrival, or any combination thereof, for one or more reference signal transmissions of the one or more reference signal transmissions.

           Claim 20 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Modarres Razavi and Cha in view of Li et al (US 2021/0212104).

            Re claim 20, Modarres Razavi and Cha teach all the limitations of claim 16 except of further comprising: receiving a group configuration indicating a group identifier assigned to the UE based at least in part on transmitting the feedback report.
            Li teaches of receiving a group configuration indicating a group identifier assigned to the UE based at least in part on transmitting the feedback report (group identifier, Paragraphs 0120 and 0149, Figures 7 – 8).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a group configuration indicating a group identifier assigned to the UE for enabling groupcast communication.

            Re claim 21, Modarres Razavi, Cha and Li teach all the limitations of claim 20 as well as Li teaches of further comprising: monitoring, based at least in part on the group configuration, for a control transmission that indicates the group identifier (group identifier, Paragraph 0127) and includes a grant scheduling a group transmission (UL grant, Paragraph 0127) (Figures 7 – 8).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have monitored, based at least in part on the group configuration, for a control transmission that indicates the group identifier and includes a grant scheduling a group transmission for enabling groupcast communication.

           Claims 22 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Modarres Razavi and Cha in view of Yang et al (US 2019/0132103).

            Re claim 22, Modarres Razavi and Cha teach all the limitations of claim 16 as well as receiving a beam management configuration based at least in part on transmitting a feedback report (CSI-RS or SSB, Paragraph 0015). However, Modarres Razavi and Cha do not specifically teach of the beam management configuration is based at least in part on transmitting the feedback report.
         Yang teaches of a DRS sent by a eNB, where the composition of the DRS includes at least one of: a PSS, an SSS, a CRS, a channel state information-reference signal (CSI-RS) or a position reference signal (PRS) (Paragraphs 0568 – 0569).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the beam management configuration be part of the control signaling to include additional configurations.

            Re claim 23, Modarres Razavi, Cha and Yang teach all the limitations of claim 22 as well as Yang teaches of wherein receiving the beam management configuration comprises: receiving the beam management configuration that indicates a set of one or more beams on which to perform a beam training procedure (best beam selection, Paragraph 0015).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the beam management configuration indicate a set of one or more beams on which to perform a beam training procedure for reliable data communication.

             Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Modarres Razavi and Cha in view of Li et al (US 2021/0297123).

            Re claim 24, Modarres Razavi and Cha teach all the limitations of claim 16 except of wherein transmitting the feedback report comprises: transmitting the feedback report in a medium access control (MAC) control element, an uplink control channel transmission, an uplink radio resource control message, or a combination thereof.
           Li teaches of transmitting a feedback report comprises: transmitting the feedback report in a medium access control (MAC) control element, an uplink control channel transmission, an uplink radio resource control message, or a combination thereof (Paragraph 0002).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have transmitted the feedback report in a an uplink control channel transmission for providing the feedback report to the base station.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633